Kupferman, J.P. (concurring).
I concur in the result on constraint of the determination of this court (3:2) in Matter of Carla L. (45 AD2d 375). It is my opinion, as set forth in that case at page 387, that the Social Services Law (§ 384, subd 3) grants foster parents who have had custody for more than 24 months, as is the case here, the right to obtain disclosure in this proceeding.
As the Court of Appeals recently stated, per Breitel, Ch. J., in Matter of Bennett v Jeffreys (40 NY2d 543, 552, n 2): "Third-party custodians acquire 'rights’—really the opportunity to be heard—only derivatively by virtue of the child’s best interests being considered, a consideration which arises only after, as the cases have always held, the parent’s rights and responsibilities have been displaced.”
It is, of course, the best interest of the child that concerns us. (See LoPresti v LoPresti, 40 NY2d 522, 525.) Where it is alleged, as here, that this child, born out of wedlock, was placed in the foster care of the petitioners when he was 23 days old, through respondent Catholic Home Bureau, and where it is further alleged that the natural mother has taken no interest in the child (see Matter of Orlando F., 40 NY2d 103) and has a history of mental illness, and that the authorized child care agency, the Catholic Home Bureau, is arranging to return the child to the natural mother in the immediate future, the foster parents ought to have the right to see the records as to the mother’s history with respect to the child. (See "Increase Seen in Foster Parents’ Rights” by Joseph R. Carrieri, NYLJ, Aug. 24, 1976, p 1, col 2, p 4, col 1.) (Cf. Singleton v Wulff, 428 US 106.)
That they seek this information in an attempt to free the *109child for adoption pursuant to section 611 of the Family Court Act (see Matter of Anonymous [St. Christopher’s], 40 NY2d 96, 98) is a proper predicate for disclosure of the information, and this early attempt at a resolution of the problem prior to the possibility of the agency returning the child to the natural mother, gives the court the opportunity to assist in arriving at a solution in order to avoid the type of delay, which this court suggested should be avoided (see Matter of Carla L., 45 AD2d 375, 387).
As was said by the Court of Appeals in its memorandum opinion in Matter of Gomez v Lozado (40 NY2d 839, 840): "The best interest of the child, therefore, would seem to require a greater exploration than has already been done.”
Capozzoli, Lane and Nunez, JJ., concur with Lupiano, J.; Kupferman, J.P., concurs in an opinion.
Order, Family Court of the State of New York, New York County entered on June 3, 1976, unanimously affirmed, without costs and without disbursements.